340 S.W.3d 304 (2011)
STATE of Missouri, Respondent,
v.
Randolph L. STEVENS, Appellant.
No. ED 94507.
Missouri Court of Appeals, Eastern District, Division Five.
April 12, 2011.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*305 Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A jury convicted Randolph Stevens (Defendant) of murder in the second degree and armed criminal action. Defendant claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all evidence because the State's evidence was insufficient to sustain the jury's finding that Defendant was guilty of second-degree murder and armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).